Exhibit 10.1
 
  Exobox Technologies
    Security Beyond the Enterprise™
2121 Sage Road, Suite 200
Houston, Texas 77056
Phone  713.625.7800
Fax  713.625.7890

April 3, 2010


Mr. Michael S. Studdard, Chairman
Mr. Floyd H. Griffith, Director
Mr. Michael G. Wirtz, Secretary
Exobox Technologies Corp.
2121  Sage Road, Suite 200
Houston, Texas 77056


Gentlemen:


I was brought into Exobox on November 1, 2009 for two main purposes, namely, to
revitalize the company and its shareholders and to raise sufficient capital to
operate the company in order to build enterprise value.
 
As I became more involved with the company and doing my own due diligence it
became readily clear to me that the company had significant obstacles to raise
the needed funds particularly based on the legacy issues that existed related to
debt and equity structure.  The acquisition of the oil and gas assets and
related aspects to the deal further complicated our task.


As you know, I agreed to serve as CEO and a director for six months in attempt
to assist with these specific pressing matters confronting management and the
Board.  However, given the recent positive developments regarding the issuance
of Exobox’s third patent, I believe we accomplished all that we could for Exobox
in these challenging times.  I am disappointed that we were unable to raise the
capital required to develop the Secure Environmentalization product line despite
our best efforts to secure funding.  Accordingly, I believe the Company no
longer needs my continued stewardship as an officer and member of the Board of
Directors.


With this letter I hereby resign as President, CEO and Director of Exobox
Technologies Corp. effective at 5 p.m. CDT, Saturday, April 3, 2010.  I will
support the Board and Management in all possible ways.  Thank you and the other
officers and directors for your efforts in helping to support me in my brief
tenure.



 
Sincerely,
         
/s/ Richard J. Kampa
 
Richard J. Kampa








--------------------------------------------------------------------------------





